Opinion by
Dallinger, J.
At the hearing three witnesses testified in behalf of the petitioning company. It appeared from this testimony that the customs broker who made the entry consulted several people, including the appraiser, in order to ascertain the correct value of the merchandise inasmuch as they found on the invoice there was a current selling price at the date of exportation that was higher than the other selling price there given. It appeared that after the merchandise had been appraised the witness learned from the New York office of the foreign manufacturer that a mistake had been made in “that they had neglected *415to notify their principals in Belfast that they had furnished the appraiser in New York with new values, and that in fact the values that the examiner had in Cleveland were correct.” Upon receipt of such information the petitioner decided not to institute contemplated reappraisement proceedings. The appraiser at Cleveland testified that from his dealings over a period of many years hq was satisfied that the reputation of the petitioner was very good and that he had never considered any of its acts as an attempt to defraud the Government of its revenues. From a careful consideration of the record presented it was found there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case. • The petition was therefore granted.'